 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VITALY V. KONONOV, et al.,                        No. 2:18-cv-02171 AC

12                       Plaintiffs,
13           v.                                         ORDER and

14    SACRAMENTO COUNTY SHERIFF’S                       FINDINGS AND RECOMMENDATIONS
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          Plaintiff Vitaly Kononov, proceeding pro se, has filed this putative civil rights class action

19   on behalf of himself and nineteen other plaintiffs, challenging conditions of confinement at the

20   Sacramento County Main Jail, where plaintiff was apparently previously incarcerated.

21          The instant complaint is comprised almost entirely of a copy of the complaint filed and

22   currently pending in Armani Lee et al. v. County of Sacramento, Case No. 2:18-cv-2081 TLN

23   KJN P (originally filed as Case No. 2:18-cv-1259). That case is a prisoner civil rights class action

24   filed, inter alia, by the Prison Law Office and Disability Rights California. The duplicative nature

25   of the present action requires its dismissal. If plaintiff seeks to be included as a member of the

26   class in Armani Lee, he should contact counsel of record for that plaintiff class.

27          Plaintiff is further informed that, because he proceeds pro se, he may only represent

28   himself. “Although a non-attorney may appear in propria persona in his own behalf, that
                                                        1
 1   privilege is personal to him. He has no authority to appear as an attorney for others than
 2   himself.” C.E. Pope Equity Trust v. U.S., 818 F.2d 696, 697 (9th Cir. 1987) (citations omitted);
 3   accord McShane v. United States, 366 F.2d 286, 288 (9th Cir. 1966).
 4           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
 5   district judge to this action.
 6           Further, IT IS HEREBY RECOMMENDED that:
 7           1. This action be dismissed because duplicative of Armani Lee et al. v. County of
 8   Sacramento, Case No. 2:18-cv-2081 TLN KJN P; and
 9           2. Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, be denied as moot.
10           These findings and recommendations are submitted to the United States District Judge
11   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
12   after being served with these findings and recommendations, plaintiff may file written objections
13   with the court. Such document should be captioned “Objections to Magistrate Judge’s Findings
14   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
15   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
16   (9th Cir. 1991).
17   DATED: October 12, 2018
18

19

20

21

22

23

24

25

26

27

28
                                                       2
